Citation Nr: 0825635	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-25 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under 38 U.S.C.A. § Chapter 30, for IUEC Local 19 Elevator 
Industry Apprenticeship training from September 10, 2003, to 
May 5, 2004.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1993 to August 
1997.  This matter comes before the Board of Veterans' 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

FINDINGS OF FACT

1. The veteran was enrolled in an elevator mechanic 
apprenticeship training program from September 10, 2003, to 
July 15, 2004.

2.  The veteran received VA educational benefits for the 
period beginning May 6, 2004 through July 15, 2004.

2. The veteran's Application for VA Educational Benefits, VA 
Form 22-1990, and Enrollment Certification, VA Form 22-1999, 
were received by the RO on May 6, 2005.


CONCLUSIONS OF LAW

The criteria for retroactive education assistance benefits 
for the period from September 10, 2003, to May 5, 2004, have 
not been met. 38 U.S.C.A. §§ 3014, 3023 (West 2002); 38 
C.F.R. § 21.7131(a); 21.1029 (b)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to payment of educational 
benefits for the period from September 10, 2003, to May 5, 
2004.  He essentially states that he was informed by a 
business representative of the union providing elevator 
mechanic training that if he applied for VA benefits, he 
would be able to receive those benefits one year retroactive 
from the date VA approved the training program.  The veteran 
further stated in his March 2006 notice of disagreement that 
since he began the program in September 2003, he should 
receive benefits from the date he began his training.  

The relevant facts in the case are not in dispute.  The 
veteran's Application for VA Educational Benefits, VA Form 
22-1990, and Enrollment Certification, VA Form 22-1999, were 
received by the RO on May 6, 2005.  In an August 2005 letter, 
the RO informed the veteran that he was entitled to benefits 
beginning May 6, 2004, and ending July 15, 2004.  

Thus, the issue is whether the veteran is entitled to 
benefits earlier than one year prior to the RO's receipt of 
his application an enrollment.  The Board finds that he is 
not.

Under 38 U.S.C.A. § 21.7131 (2007), an applicant is entitled 
to payment of benefits from the latest of the applicable 
commencing dates.  Under § 21.7131(a), the commencing date is 
the date one year before the date of claim as determined 
under 38 U.S.C.A. § 21.1029(b) (2007).  Under 
§ 21.1029(b)(2), the date of claim is 
". . . the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA . . . the date VA received the formal claim."  

Applying those regulations to the undisputed facts, because 
the veteran's application for educational benefits was not 
received by VA until May 6, 2005, VA regulations provide that 
the earliest commencing date in this case is one year prior 
to receipt of the veteran's application, or May 6, 2004.  
That is the commencing date to which the RO determined the 
veteran was entitled, and the date for which the veteran has 
received benefits.

The veteran contends, and the Board agrees, that the late 
filing of the application was by no fault of his own, but 
rather was due to his union's business representative's 
inattention and ignorance of VA regulations.  It appears that 
J.B., upon whom the veteran relied, believed that VA would 
pay the veteran's benefits retroactive from the date the 
union's training program was certified.  See the February 
2006 letter from J.B.  
The Board sympathizes with the veteran, however, the Board 
emphasizes that it is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  Moreover, the Court of Appeals 
for Veterans Claims has held that persons dealing with the 
United States government are charged with knowledge of 
federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-5 (1947).

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific. 
Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 30 benefits for a period of 
training from September 10, 2003, to May 5, 2004. Therefore, 
the Board finds the claim is not warranted.


ORDER

Entitlement to payment of educational assistance benefits 
under 38 U.S.C.A. § Chapter 30, for IUEC Local 19 Elevator 
Industry Apprenticeship training from September 10, 2003, to 
May 5, 2004, is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


